November 25, 2014




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                           GEORGE WOOD, Appellant

NO. 14-13-00755-CV                           V.

 MARTI KENNEDY AND DOYLE MURPHREE, JR., INDIVIDUALLY AND
 AS TEMPORARY CO-ADMINISTRATORS OF THE ESTATE OF DOYLE
           MURPHREE, SR., DECEASED, APPELLEES
              ________________________________

       This cause, an appeal from the judgment in favor of appellees, Marti
Kennedy and Doyle Murphree, Jr., Individually and as Temporary Co-
Administrators of the Estate of Doyle Murphree, Sr., Deceased, signed August 6,
2013, was heard on the transcript of the record. We have inspected the record and
find error as to the amount of damages awarded by the probate court for unpaid
rent, and we therefore suggest a remittitur in the amount of $3,750 by Marti
Kennedy and Doyle Murphree, Jr. If within fifteen days of the date of this
judgment, Marti Kennedy and Doyle Murphree, Jr., file with this Court a remittitur
in the amount of $3,750, the third and fourth paragraphs of the judgment of the
court below will be REFORMED to state that Marti Kennedy and Doyle
Murphree, Jr., Temporary Co-Administrators of the Estate of Doyle Murphree, Sr.,
Deceased, recover from George Wood judgment for — 1. $2,500 as the amount
due for unpaid rent and AFFIRMED in part as reformed; the portion of the
judgment awarding $9,189.20 in attorney’s fees and costs advanced (together with
interest thereon) will be REVERSED and the cause REMANDED for further
proceedings in accordance with this Court’s opinion. If a remittitur is not filed, we
order the portions of the judgment awarding damages for unpaid rent (together
with costs and interest thereon) and awarding attorney’s fees and costs advanced
(together with interest thereon) REVERSED and REMAND the cause for further
proceedings in accordance with this Court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellees, Marti Kennedy and Doyle Murphree, Jr., Individually and as Temporary
Co-Administrators of the Estate of Doyle Murphree, Sr., Deceased.

      We further order this decision certified below for observance.